Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Syncere Rivera appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rivera v. Stirling, No. 8:15-cv-03650-JMC, 2016 WL 3406234 (D.S.C. June 16, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in *58the materials before this court and argument would not aid the decisional process.
AFFIRMED